In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1223
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

CARLEOUS CLAY,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 15-CR-00576(1) — Virginia M. Kendall, Judge.
                     ____________________

 ARGUED NOVEMBER 14, 2019 — DECIDED NOVEMBER 25, 2019
               ____________________

   Before MANION, KANNE, and SYKES, Circuit Judges.
    PER CURIAM. Carleous Clay challenges his within-guide-
lines life sentence as unreasonable. He pled guilty to kidnap-
ping a woman, setting her afire, and leaving her to die. In a
plea agreement, he also admitted for sentencing purposes
that, while he was in pretrial detention in jail for those
charges, he held a case worker hostage and threatened to kill
her. Clay argues that he is entitled to a new sentencing hear-
ing because the district judge based his sentence solely on
2                                                    No. 19-1223

aggravating factors and ignored his acceptance of responsi-
bility. Because the district judge adequately justified the sen-
tence based on the statutory sentencing factors, we affirm the
judgment.
                        I. BACKGROUND
   The tragic events in this case began with a burglary. In
September 2015, Clay broke into the home of his neighbor, Di-
ane Pranske, while she was away at work. He left with some
items but returned later that night to steal more. As he was
ransacking the house the second time, Pranske returned. De-
manding money, he threatened her with a hammer, abducted
her, and drove her across state lines to two nearby banks,
where he withdrew all he could from her account—$140. He
brought her back to her house in search of more cash, but she
had none.
    Clay then shoved Pranske into the trunk of her car and
drove for about 30 minutes until he reached a vacant parking
lot. There, in the backseat of the car, he forced her to perform
oral sex on him and vaginally raped her. After raping her, he
tried to push Pranske back into the car’s trunk. When she re-
sisted, he strangled her until she passed out on the ground.
Knowing that Pranske was still alive, Clay decided to kill her.
He doused her with lighter fluid, set her afire, and left her in
the parking lot to die. Incredibly, she survived by rolling on
the ground to stop the flames and walking a half a mile to a
fast-food restaurant to get lifesaving help. Clay was arrested
a few days later.
    Another harrowing episode soon followed. While in pre-
trial detention, Clay entered the office of one of the jail’s case
workers, Leticia Zamora Martinez, and pretended to
No. 19-1223                                                   3

complain about another detainee. When Martinez reached for
the phone to report the problem, Clay grabbed her arm, told
her that he had a knife, threatened to kill her, and demanded
her keys. Clay took her keys and proceeded to lock the office
door. Martinez quickly radioed for help, and Clay responded
by ordering her face down onto the floor. He straddled her
back, grabbed her by the hair, and pressed a homemade knife
against her throat.
    Jail staff eventually unlocked the door and used pepper
spray to subdue Clay. In his socks, they found four strips of
cloth intended for restraining Martinez. They also recovered
from Clay’s pocket a note addressed to Martinez by name, in
which he had written: “I’m getting life in prison anyway so I
don’t have anything to lose. Please don’t try me. My intention
is not to hurt you.”
    For his actions against Pranske, Clay pled guilty to kid-
napping, 18 U.S.C. § 1201(a), attempted murder,
id. § 1512(a)(1)(C), and using fire to commit another felony,
id. § 844(h)(1). Additionally, for purposes of sentencing, he
stipulated in a plea agreement to the conduct involving Mar-
tinez, which constituted kidnapping a federal employee,
id. § 1201(a)(5). See U.S.S.G. § 1B1.2(c). The government prom-
ised in return to dismiss other charges pending against Clay,
including those initiated in a separate case for his attack on
Martinez.
     The parties disputed whether Clay deserved a life sen-
tence. In the presentence investigation report, a probation of-
ficer calculated a total offense level of 43 and a criminal his-
tory category of VI, yielding a Sentencing Guidelines range of
life in prison. In its sentencing memorandum, the government
asked for a life sentence, stressing the severity of Clay’s
4                                                             No. 19-1223

crimes and the danger he posed to the community. Clay re-
quested a term of years that was not a de facto life sentence;
he pointed to his acceptance of responsibility, his terrible
childhood, and the statistical improbability that he would
reoffend if he were to be released decades later at an advanced
age. He also explained that he had taken Martinez hostage in
an “attempt at suicide by police.”1
    At the sentencing hearing, the government expanded on
its proffered reasons for a life sentence, beginning with the
nature and circumstances of the offenses. After the prosecutor
detailed the facts of the case, several persons made victim im-
pact statements. Pranske recounted the immense suffering
that Clay had inflicted on her. Her family discussed how the
crimes had permanently changed her life, leaving lingering
pain and depriving her of her independence. A physician who
treated Pranske spoke about the severity of her injuries (30%
of her skin was irrevocably damaged) and her prolonged hos-
pitalization (she was in intensive care for 5 months and en-
dured life-threatening infections and organ failures). Mar-
tinez and a colleague from the jail also addressed the court,
describing the lasting psychological trauma that Clay had
caused them.
   To emphasize Clay’s violent criminal history and “preda-
tory” characteristics, the prosecutor highlighted one episode
when Clay feigned asking a woman for directions to pull a

    1  “Suicide by police” loosely refers to a situation in which a person
takes actions intended to “cause[] the police to retaliate in self-defense or
defense of others by killing the person,” such as by pointing a gun at an
officer to provoke a violent response. Rahi Azizi, When Individuals Seek
Death at the Hands of the Police, 41 GOLDEN GATE U. L. REV. 183, 188 (2011);
see also Mucha v. Jackson, 786 F.3d 1064, 1067–68 (7th Cir. 2015).
No. 19-1223                                                               5

gun on her and her children. The prosecutor also pointed out
that Clay kidnapped and raped Pranske while on parole and
receiving assistance with housing and employment. Finally,
the government contended that a life sentence was necessary
to provide just punishment and protect the public.
   Clay then presented mitigating arguments targeting his
culpability and ability to change. Defense counsel character-
ized him as a broken person, shaped by his horrible upbring-
ing, to suggest that he was not inherently “evil.” Counsel re-
counted that Clay joined a gang in the third grade; his older
brothers have been involved in the criminal justice system; his
mother struggled to support their family; and as a child he
experienced abuse. Counsel also stressed that Clay showed
remorse and deserved credit for pleading guilty, which
showed that he took responsibility and was “facing the con-
sequences of his actions … not hiding.” Counsel asked for a
sentence even just “one day” less than life. In allocution, Clay
apologized to his victims, accepted that he had “made this
bed” and had to “lay in it,” and said that he was “thankful”
that Pranske had survived. He also repeated that his attack on
Martinez was really a suicide attempt.
   The district judge sentenced Clay to life in prison and ref-
erenced the factors in 18 U.S.C. § 3553(a) when explaining its
decision.2 In terms of the offense’s nature and seriousness, the
judge stated that “the level of terror that [Clay] inflicted on
these two women was just unimaginable.” Clay’s actions, the


    2In addition to the life sentence for kidnapping, the district judge im-
posed a concurrent 30-year sentence for attempted murder, a statutory-
minimum consecutive sentence of 10 years for using fire to commit an-
other felony, and 5 years’ supervised release.
6                                                   No. 19-1223

judge said, created a “ripple effect of trauma and sadness and
worry and fear” through the victims’ family, friends, and
coworkers. The district judge also recounted Clay’s criminal
history and remarked that it demonstrated escalating vio-
lence against women and manipulation of other people’s
good will. The judge further noted that Clay frequently tried
to minimize his role in his crimes. Finally, the judge con-
cluded that she saw in Clay only “recidivism” and “potential
risk.” She rejected his assertion that the attack on Martinez
was a suicide attempt, for two reasons: because causing the
guards to shoot him would not have required the use of a
knife and ties; and because a psychiatrist who evaluated
Clay’s competency for trial had opined that Clay was “exag-
gerating” his “psychosis and suicidal symptoms in order to
get better treatment.”
                         II. ANALYSIS
    Clay argues that his life sentence is unreasonable because
the district judge failed to address his acceptance of responsi-
bility as a mitigating factor and instead based his sentence
solely on the government’s aggravating evidence. He urges
that permanent or life-threatening injury, sexual exploitation,
and physical restraint were all inherent in the charges and
guidelines calculation. And he contends that, without consid-
ering Clay’s choice to plead guilty knowing he faced an ex-
treme punishment, the district judge’s explanation did not
justify a life sentence.
    But the district judge at least implicitly—and thus ade-
quately—considered Clay’s acceptance of responsibility.
See United States v. Terronez, 926 F.3d 390, 393 (7th Cir. 2019).
In discussing Clay’s criminal history, the judge observed a
pattern of Clay minimizing his role in his crimes and
No. 19-1223                                                      7

exaggerating symptoms of mental illness—both of which sug-
gested disingenuousness rather than true accountability for
his actions. If Clay earnestly wanted to accept responsibility,
in the judge’s view, he would not have tried to excuse the sec-
ond attack by characterizing it as a suicide attempt. In any
event, even if one disagrees with the sentence, it is clear in
context why Clay’s guilty plea did not move the district judge
to deviate below the guidelines. See id. at 595–96. Nothing else
showed that he deserved another chance, as he was on proba-
tion and receiving substantial social and financial support
from his community when he attacked his neighbor. And
from his long history of violence against women, one can infer
that he would do similarly again. In other words, “anyone ac-
quainted with the facts would have known without being told
why the judge had not accepted the argument” Clay was as-
serting. United States v. Castaldi, 743 F.3d 589, 595 (7th Cir.
2014) (quoting United States v. Cunningham, 429 F.3d 673, 679
(7th Cir. 2005)).
   The district judge also reasonably justified Clay’s life sen-
tence by focusing on several factors in 18 U.S.C. § 3553(a). We
presume that a sentence falling within the properly calculated
guidelines range—even a life sentence—is reasonable. United
States v. Taylor, 907 F.3d 1046, 1051 (7th Cir. 2018). The district
judge “need provide only a justification for its sentence ade-
quate to allow for meaningful appellate review and to pro-
mote the perception of fair sentencing.” Id. (quoting United
States v. Horton, 770 F.3d 582, 585 (7th Cir. 2014) (per curiam)).
Here, the judge discussed the gruesome and violent nature of
Clay’s crimes and the lasting damage it has caused his vic-
tims, who had not wronged him in any way. See 18 U.S.C.
§ 3553(a)(1). Reviewing Clay’s criminal history, the judge con-
cluded that Clay repeatedly showed a penchant for targeting
8                                                 No. 19-1223

women by asking for help and then attacking them. See id. The
likelihood Clay would recidivate was probably not going to
decrease with age, the judge said, because Clay consistently
engaged in violence and manipulation in and out of prison.
See id. Finally, the district judge emphasized that sentencing
Clay to life in prison was necessary to protect the public and
to reflect the seriousness of, and provide just punishment for,
his brutal crimes. See id. § 3553(a)(2)(A), (C).
                      III. CONCLUSION
   The district judge adequately considered Clay’s ac-
ceptance of responsibility and provided a reasonable expla-
nation for imposing a life sentence. We therefore AFFIRM the
judgment.